             Case 2:18-cv-08372-AB-JEM Document 26-1 Filed 11/16/18 Page 1 of 45 Page ID #:500



                       1   MARC KATZ (TX Bar No. 00791002) (Admitted pro hac vice)
                           marc.katz@dlapiper.com
                       2   CRISTINA TORRES (TX Bar No. 24051437) (Admitted pro hac vice)
                           cristina.torres@dlapiper.com
                       3   DLA PIPER LLP (US)
                           1717 Main St., Suite 4600
                       4   Dallas, TX 75201
                           Tel.: 214.743.4500
                       5   Fax: 214.743.4545
                       6   ERIC S. BEANE (Bar No. 186029)
                           eric.beane@dlapiper.com
                       7   DLA PIPER LLP (US)
                           2000 Avenue of the Stars,
                       8   Suite 400 North Tower
                           Los Angeles, California 90067-4704
                       9   Tel.: 310.595.3000
                           Fax: 310.595.3300
                      10
                           Attorneys for Defendant
                      11   MATCH GROUP, LLC (erroneously sued as
                           Tinder, Inc.)
                      12
                      13                      UNITED STATES DISTRICT COURT
                      14                    CENTRAL DISTRICT OF CALIFORNIA
                      15
                      16   ELIZABETH SANFILIPPO, an              CASE NO. 2:18-cv-08372 AB
                           individual,                           (JEMx)
                      17
                                          Plaintiff,             [Assigned to Hon. André Birotte Jr.]
                      18
                           v.                                    DECLARATION OF CRISTINA
                      19                                         TORRES IN SUPPORT OF
                           TINDER, INC., a Delaware              DEFENDANT MATCH GROUP,
                      20   corporation, and DOES 1 through 20,   LLC’S REPLY
                           Inclusive,
                      21                                         Date:    November 30, 2018
                                          Defendants.            Time:    10:00 a.m.
                      22                                         Place:   Crtrm. 7B
                      23                                         [Removed from the Superior Court of
                                                                 the State of California, County of Los
                      24                                         Angeles, Case No. BC718649]
                      25
                      26
                      27
                      28
DLA P I PER LLP (US)        DECLARATION OF CRISTINA TORRES IN SUPPORT OF DEFENDANT MATCH GROUP, LLC’S
     LOS A NG EL ES
                                                               REPLY
             Case 2:18-cv-08372-AB-JEM Document 26-1 Filed 11/16/18 Page 2 of 45 Page ID #:501



                       1          I, Cristina Torres, declare as follows:
                       2          1.      I am an attorney at law duly licensed to practice in the State of Texas
                       3   and admitted pro hac vice to practice before this Court. I am Of Counsel at DLA
                       4   Piper LLP (US), attorneys of record for Match Group, LLC (“Match”), in the
                       5   above-captioned lawsuit. I submit this Declaration in support of Match’s Reply in
                       6   Support of Match’s Motion to Compel Arbitration and Dismiss or Stay Proceedings
                       7   (“Reply”).
                       8          2.      I am over the age of 18 years, of sound mind, and duly competent to
                       9   make this Declaration. I have personal knowledge of the facts set forth in this
                      10   Declaration and if called as a witness, could and would competently testify hereto.
                      11          3.      Attached as Exhibit A is a true and correct copy of the Ninth Circuit
                      12   opinion issued in O’Connor v. Uber Techs., Inc., No. 14-16078 (9th Cir. Sept. 25,
                      13   2018).
                      14          4.      Attached as Exhibit B is a true and correct copy of the Order
                      15   Compelling Arbitration and Staying Case in Lovig v. Best Buy Stores LP, No. 18-
                      16   cv-02807-PJH (N.D. Cal. Aug. 28, 2018).
                      17          I declare under penalty of perjury under the laws of the United States of
                      18   America and the State of California that the foregoing is true and correct.
                      19
                      20          Executed on this 16th day of November, 2018, at Dallas, Texas.
                      21
                                                                     /s/ Cristina Torres
                      22
                                                                     Cristina Torres
                      23
                      24
                      25
                      26
                      27
                      28
DLA P I PER LLP (US)
     LOS A NG EL ES                                                    -1-
                             DECLARATION OF CRISTINA TORRES IN SUPPORT OF DEFENDANT MATCH GROUP, LLC’S REPLY
                           WEST\284215706.1
Case 2:18-cv-08372-AB-JEM Document 26-1 Filed 11/16/18 Page 3 of 45 Page ID #:502




                        Exhibit A
Case 2:18-cv-08372-AB-JEM
         Case: 14-16078, 09/25/2018,
                            Document ID:26-1
                                         11023736,
                                             Filed 11/16/18
                                                    DktEntry: Page
                                                              173-1,4Page
                                                                     of 45 1 Page
                                                                             of 19 ID #:503




                                     FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS
                           FOR THE NINTH CIRCUIT


                    DOUGLAS O’CONNOR; THOMAS                 No. 14-16078
                    COLOPY; DAVID KHAN;
                    MATTHEW MANAHAN; WILSON                    D.C. No.
                    ROLLE, JR.; WILLIAM                  3:13-cv-03826-EMC
                    ANDERSON, individually and on
                    behalf of all others similarly
                    situated,
                                 Plaintiffs-Appellees,

                                    v.

                    UBER TECHNOLOGIES, INC.,
                             Defendant-Appellant.



                    DOUGLAS O’CONNOR; THOMAS                 Nos. 15-17420
                    COLOPY; MATTHEW MANAHAN;                      15-17532
                    ELIE GURFINKEL, individually
                    and on behalf of all others                D.C. No.
                    similarly situated,                  3:13-cv-03826-EMC
                                 Plaintiffs-Appellees,

                                    v.

                    UBER TECHNOLOGIES, INC.,
                             Defendant-Appellant.




                                         Exhibit A, Page 2
Case 2:18-cv-08372-AB-JEM
         Case: 14-16078, 09/25/2018,
                            Document ID:26-1
                                         11023736,
                                             Filed 11/16/18
                                                    DktEntry: Page
                                                              173-1,5Page
                                                                     of 45 2 Page
                                                                             of 19 ID #:504




                   2                     O’CONNOR V. UBER

                    HAKAN YUCESOY, on behalf of              Nos. 15-17422
                    himself and all others similarly              15-17534
                    situated,
                                  Plaintiff-Appellee,          D.C. No.
                                                         3:15-cv-00262-EMC
                                    v.

                    UBER TECHNOLOGIES, INC.,
                             Defendant-Appellant.



                    RICARDO DEL RIO; TONY                    No. 15-17475
                    MEHRDAD SAGHEBIAN,
                    individually and on behalf of all          D.C. No.
                    others similarly situated,           3:15-cv-03667-EMC
                                 Plaintiffs-Appellees,

                                    v.

                    UBER TECHNOLOGIES, INC.;
                    RASIER-CA, LLC, a Delaware
                    Limited Liability Company,
                            Defendants-Appellants.




                                         Exhibit A, Page 3
Case 2:18-cv-08372-AB-JEM
         Case: 14-16078, 09/25/2018,
                            Document ID:26-1
                                         11023736,
                                             Filed 11/16/18
                                                    DktEntry: Page
                                                              173-1,6Page
                                                                     of 45 3 Page
                                                                             of 19 ID #:505




                                         O’CONNOR V. UBER                   3

                    ABDUL KADIR MOHAMED,                     No. 15-17533
                    individually and on behalf of all
                    others similarly situated,                D.C. Nos.
                                   Plaintiff-Appellee,   3:14-cv-05200-EMC
                                                         3:14-cv-05241-EMC
                                    v.                   3:15-cv-03009-EMC

                    UBER TECHNOLOGIES, INC.,
                             Defendant-Appellant,

                                   and

                    RASIER, LLC; HIREASE, LLC,
                                      Defendants.



                    DOUGLAS O’CONNOR; THOMAS                 No. 16-15000
                    COLOPY; MATTHEW MANAHAN;
                    ELIE GURFINKEL, individually               D.C. No.
                    and on behalf of all others          3:13-cv-03826-EMC
                    similarly situated,
                                Plaintiffs-Appellants,

                                    v.

                    UBER TECHNOLOGIES, INC.,
                             Defendant-Appellee.




                                         Exhibit A, Page 4
Case 2:18-cv-08372-AB-JEM
         Case: 14-16078, 09/25/2018,
                            Document ID:26-1
                                         11023736,
                                             Filed 11/16/18
                                                    DktEntry: Page
                                                              173-1,7Page
                                                                     of 45 4 Page
                                                                             of 19 ID #:506




                   4                    O’CONNOR V. UBER

                    HAKAN YUCESOY, on behalf of             No. 16-15001
                    himself and others similarly
                    situated,                                 D.C. No.
                                 Plaintiff-Appellant,   3:15-cv-00262-EMC

                                   v.

                    UBER TECHNOLOGIES, INC.,
                             Defendant-Appellee.



                    ABDUL KADIR MOHAMED,                    No. 16-15035
                    individually and on behalf of all
                    others similarly situated;                D.C. No.
                    RONALD GILLETTE; SHANNON            3:14-cv-05200-EMC
                    WISE; BRANDON FARMER;
                    MEGHAN CHRISTENSON,
                               Plaintiffs-Appellants,

                                   v.

                    UBER TECHNOLOGIES, INC.,
                             Defendant-Appellee.




                                        Exhibit A, Page 5
Case 2:18-cv-08372-AB-JEM
         Case: 14-16078, 09/25/2018,
                            Document ID:26-1
                                         11023736,
                                             Filed 11/16/18
                                                    DktEntry: Page
                                                              173-1,8Page
                                                                     of 45 5 Page
                                                                             of 19 ID #:507




                                         O’CONNOR V. UBER                   5

                    DOUGLAS O’CONNOR; THOMAS                 No. 16-15595
                    COLOPY; MATTHEW MANAHAN;
                    ELIE GURFINKEL, individually               D.C. No.
                    and on behalf of all others          3:13-cv-03826-EMC
                    similarly situated,
                                 Plaintiffs-Appellees,
                                                               OPINION
                                    v.

                    UBER TECHNOLOGIES, INC.,
                             Defendant-Appellant.


                          Appeal from the United States District Court
                             for the Northern District of California
                           Edward M. Chen, District Judge, Presiding

                           Argued and Submitted September 20, 2017
                           Submission Withdrawn September 22, 2017
                              Re-Submitted September 25, 2018
                                   San Francisco, California

                                    Filed September 25, 2018

                        Before: Richard C. Tallman, Richard R. Clifton,
                              and Sandra S. Ikuta, Circuit Judges.

                                    Opinion by Judge Clifton




                                         Exhibit A, Page 6
Case 2:18-cv-08372-AB-JEM
         Case: 14-16078, 09/25/2018,
                            Document ID:26-1
                                         11023736,
                                             Filed 11/16/18
                                                    DktEntry: Page
                                                              173-1,9Page
                                                                     of 45 6 Page
                                                                             of 19 ID #:508




                   6                      O’CONNOR V. UBER

                                              SUMMARY*


                                      Class Action / Arbitration

                       The panel reversed the district court’s denial of Uber
                   Technologies, Inc.’s motions to compel arbitration, reversed
                   the district court’s class certification orders, and reversed as
                   moot and without foundation the district court’s Fed. R. Civ.
                   P. 23(d) orders in several putative class actions brought by
                   current and former Uber drivers alleging violations of various
                   federal and state statutes arising from Uber’s classification of
                   drivers as independent contractors rather than employees.

                       In Mohamed v. Uber Technologies, Inc., 848 F.3d 1201,
                   1206 (9th Cir. 2016), the panel previously considered and
                   reversed the district court’s orders denying Uber’s motion to
                   compel arbitration.

                       The panel rejected plaintiffs’ additional arguments in this
                   current appeal alleging that the arbitration agreements were
                   unenforceable. First, the plaintiffs argued that the lead
                   plaintiffs in the O’Connor case constructively opted out of
                   arbitration on behalf of the entire class. The panel held this
                   was unpersuasive because nothing gave the O’Connor lead
                   plaintiffs the authority to take that action on behalf of and
                   binding other drivers, and the decision in Bickerstaff v.
                   Suntrust Bank, 788 S.E.2d 787 (Ga. 2016), was not
                   instructive where it relied exclusively on state law grounds
                   and did not discuss the Federal Arbitration Act. Second, the
                   plaintiffs argued that the arbitration agreements were

                       *
                        This summary constitutes no part of the opinion of the court. It has
                   been prepared by court staff for the convenience of the reader.




                                         Exhibit A, Page 7
Case 2:18-cv-08372-AB-JEM
          Case: 14-16078, 09/25/2018,
                             DocumentID:
                                      26-1
                                         11023736,
                                            Filed 11/16/18
                                                   DktEntry:Page
                                                             173-1,
                                                                 10Page
                                                                    of 457 of
                                                                           Page
                                                                              19 ID #:509




                                       O’CONNOR V. UBER                        7

                   unenforceable because they contained class action waivers
                   that violated the National Labor Relations Act of 1935. The
                   panel held that this argument was rejected by the Supreme
                   Court in Epic Systems Corp. v. Lewis, 138 S. Ct. 1612 (2018).

                       The panel held that it had jurisdiction to review both the
                   original class certification order and the December 9, 2015
                   certification order. The panel held that in the wake of the
                   decision in Mohamed, the class certification orders must be
                   reversed because they were premised upon the district court’s
                   conclusion that the arbitration agreements were not
                   enforceable. The question whether those agreements were
                   enforceable was not properly for the district court to answer
                   because the question of arbitrability was designated to the
                   arbitrator. The panel held that remand for further proceedings
                   was appropriate, and leaving the existing class certification
                   orders in place in the meantime was not appropriate.

                       The panel held that the district court’s Fed. R. Civ. P.
                   23(d) orders must be reversed as moot and without
                   foundation in light of the panel’s reversal of the district
                   court’s orders denying the motions to compel arbitration and
                   certifying the class.




                                      Exhibit A, Page 8
Case 2:18-cv-08372-AB-JEM
          Case: 14-16078, 09/25/2018,
                             DocumentID:
                                      26-1
                                         11023736,
                                            Filed 11/16/18
                                                   DktEntry:Page
                                                             173-1,
                                                                 11Page
                                                                    of 458 of
                                                                           Page
                                                                              19 ID #:510




                   8                  O’CONNOR V. UBER

                                          COUNSEL

                   Theodore J. Boutrous Jr. (argued), Theane D. Evangelis, and
                   Kevin J. Ring-Dowell, Gibson Dunn & Crutcher LLP, Los
                   Angeles, California; Joshua S. Lipshutz, Gibson Dunn &
                   Crutcher LLP, San Francisco, California; for Defendants-
                   Appellants.

                   Shannon Liss-Riordan (argued) and Adelaide H. Pagano,
                   Lichten & Liss-Riordan P.C., Boston, Massachusetts, for
                   Plaintiffs-Appellees.

                   Jeffery Burritt (argued), Attorney; Kira Dellinger Vol,
                   Supervisory Attorney; Linda Dreeben, Deputy Associate
                   General Counsel; John H. Ferguson, Associate General
                   Counsel; Jennifer Abruzzo, Deputy General Counsel; Richard
                   F. Griffin Jr., General Counsel; National Labor Relations
                   Board, Washington, D.C.; for Amicus Curiae National Labor
                   Relations Board.

                   Andrew J. Pincus, Evan M. Tager, and Archis A.
                   Parasharami, Mayer Brown LLP, Washington, D.C.; Jed
                   Glickstein, Mayer Brown LLP, Chicago, Illinois; Kate
                   Comerford Todd and Warren Postman, U.S. Chamber
                   Litigation Center Inc., Washington, D.C.; for Amicus Curiae
                   Chamber of Commerce of the United States of America.




                                     Exhibit A, Page 9
Case 2:18-cv-08372-AB-JEM
          Case: 14-16078, 09/25/2018,
                             DocumentID:
                                      26-1
                                         11023736,
                                            Filed 11/16/18
                                                   DktEntry:Page
                                                             173-1,
                                                                 12Page
                                                                    of 459 of
                                                                           Page
                                                                              19 ID #:511




                                          O’CONNOR V. UBER                                9

                                                OPINION

                   CLIFTON, Circuit Judge:

                       Current and former Uber drivers filed several putative
                   class actions alleging on behalf of themselves and other
                   drivers that Uber Technologies, Inc. and related defendants
                   (collectively referred to as “Uber”), violated various federal
                   and state statutes by, among other things, misclassifying
                   drivers as independent contractors rather than employees.
                   Multiple cases were consolidated for appeal to this court.1
                   Uber appeals the district court’s orders denying Uber’s
                   motions to compel arbitration, orders granting class
                   certification in O’Connor, and orders controlling class
                   communications pursuant to Federal Rule of Civil Procedure
                   23(d).

                       We previously considered and reversed the district court’s
                   orders denying Uber’s motions to compel arbitration in
                   Mohamed v. Uber Technologies, Inc., 848 F.3d 1201, 1206
                   (9th Cir. 2016). Plaintiffs offer additional arguments in the
                   current appeal why the arbitration agreements are
                   unenforceable, but those arguments are unpersuasive. As the
                   class certification by the district court was premised on the
                   district court’s determination that the arbitration agreements
                   were unenforceable, the class certification must also be
                   reversed. The Rule 23(d) orders were based on the district
                   court’s denial of the motions to compel arbitration and its


                        1
                          The appeals were from four related actions pending before the same
                   district court: (1) O’Connor v. Uber Technologies, Inc., 3:13-cv-03826-
                   EMC; (2) Yucesoy v. Uber Technologies, Inc., 3:15-cv-00262-EMC;
                   (3) Mohamed v. Uber Technologies, Inc., 3:14-cv-05200-EMC; and (4)
                   Del Rio v. Uber Technologies, Inc., 3:15-cv-03667-EMC.




                                        Exhibit A, Page 10
Case 2:18-cv-08372-AB-JEM
         Case: 14-16078, 09/25/2018,
                            Document ID:26-1
                                         11023736,
                                             Filed 11/16/18
                                                    DktEntry: Page
                                                              173-1,13
                                                                     Page
                                                                       of 4510 Page
                                                                               of 19 ID #:512




                   10                   O’CONNOR V. UBER

                   granting of class certification. As both of those decisions
                   must be reversed, there is no longer a basis for the district
                   court’s restrictions on Uber’s communication with class and
                   putative class members, so these orders are moot and must be
                   reversed as well.

                   I. Background

                       Two Uber drivers filed a putative class action complaint
                   against Uber on August 16, 2013, initiating the O’Connor
                   action. It alleged claims for failure to remit the entire gratuity
                   paid by customers to drivers in violation of California Labor
                   Code § 351 (“Tips Claim”), and for misclassifying the drivers
                   as independent contractors and failing to pay their business
                   expenses (including vehicles, gas, and maintenance) in
                   violation of California Labor Code § 2802 (“Expense
                   Reimbursement Claim”).

                       Within a week of filing suit, the O’Connor Plaintiffs filed
                   a motion under Rule 23(d) requesting that the district court
                   declare the 2013 arbitration agreement unconscionable, or, in
                   the alternative, requiring Uber to provide enhanced notice and
                   opportunities for the drivers to opt out of arbitration. On
                   December 6, 2013, the district court granted the O’Connor
                   Plaintiffs’ alternative request, enjoined Uber from enforcing
                   its arbitration agreement against those drivers who entered
                   into the agreement but did not opt out, required Uber to revise
                   the agreement to include enhanced notice provisions, and
                   directed Uber to extend the opt out period for an additional
                   thirty days once the revised agreements were distributed.
                   Uber’s updated licensing agreement was issued on June 21,
                   2014. Uber also sent licensing agreements in November 2014
                   and April 2015 that were materially identical to the June 2014
                   agreement (collectively “2014 arbitration agreement”).




                                      Exhibit A, Page 11
Case 2:18-cv-08372-AB-JEM
         Case: 14-16078, 09/25/2018,
                            Document ID:26-1
                                         11023736,
                                             Filed 11/16/18
                                                    DktEntry: Page
                                                              173-1,14
                                                                     Page
                                                                       of 4511 Page
                                                                               of 19 ID #:513




                                       O’CONNOR V. UBER                        11

                       Plaintiff Mohamed filed a putative class action complaint
                   against Uber and Hirease, LLC, an independent company that
                   conducts background checks, on November 24, 2014,
                   asserting various federal and California state law claims. We
                   have already provided background on that case in our
                   decision in Mohamed, 848 F.3d at 1206–07. Here it is
                   sufficient to note that the district court denied Uber’s motion
                   to compel arbitration pursuant to its 2013 and 2014
                   arbitration agreements, holding, among other things, that the
                   arbitration provisions were unenforceable because they were
                   unconscionable. Based on the same reasoning, the district
                   court also denied Uber’s motions to compel arbitration in
                   Yucesoy, Del Rio, and O’Connor.

                       In April 2015, the O’Connor Plaintiffs moved for
                   certification of a class of approximately 160,000 individuals
                   who had driven for Uber in the state of California at any time
                   since August 16, 2009. The district court granted class
                   certification in part in an order filed on September 1, 2015,
                   certifying the following class for the Plaintiffs’ Tips Claim:

                          All UberBlack, UberX, and UberSUV drivers
                          who have driven for Uber in the state of
                          California at any time since August 16, 2009,
                          and who (1) signed up to drive directly with
                          Uber or an Uber subsidiary under their
                          individual name, and (2) are/were paid by
                          Uber or an Uber subsidiary directly and in
                          their individual name, and (3) did not
                          electronically accept any contract with Uber
                          or one of Uber’s subsidiaries which contain
                          the notice and opt-out provisions previously
                          ordered by this Court (including those
                          contracts listed in the Appendix to this Order),




                                     Exhibit A, Page 12
Case 2:18-cv-08372-AB-JEM
         Case: 14-16078, 09/25/2018,
                            Document ID:26-1
                                         11023736,
                                             Filed 11/16/18
                                                    DktEntry: Page
                                                              173-1,15
                                                                     Page
                                                                       of 4512 Page
                                                                               of 19 ID #:514




                   12                  O’CONNOR V. UBER

                           unless the driver timely opted-out of that
                           contract’s arbitration agreement.

                   The district court excluded drivers who worked for a distinct
                   third-party transportation company, or who contracted or
                   were paid under corporate or fictitious names, out of concern
                   that individualized issues would predominate if they were
                   included. The district court, in addition, excluded any drivers
                   who signed the Uber contracts that included enhanced notice
                   and opt-out provisions previously ordered by the district
                   court, unless the driver timely opted-out of the arbitration
                   agreement. The district court declined to certify the
                   O’Connor Plaintiffs’ Expense Reimbursement Claim at that
                   time because it was uncertain whether the O’Connor
                   Plaintiffs could determine whether a particular expense was
                   “necessary” on a classwide basis.

                       In response to a supplemental motion for class
                   certification by the O’Connor Plaintiffs, the district court, on
                   December 9, 2015, certified an additional subclass of Uber
                   drivers including those who accepted arbitration agreements
                   in 2014 and 2015:

                          All UberBlack, UberX, and UberSUV drivers
                          who have driven for Uber in the state of
                          California at any time since August 16, 2009,
                          and meet all the following requirements:
                          (1) who signed up to drive directly with Uber
                          or an Uber subsidiary under their individual
                          name, and (2) are/were paid by Uber or an
                          Uber subsidiary directly and in their
                          individual name, and (3) electronically
                          accepted any contract with Uber or one of
                          Uber’s subsidiaries which contain the notice




                                      Exhibit A, Page 13
Case 2:18-cv-08372-AB-JEM
         Case: 14-16078, 09/25/2018,
                            Document ID:26-1
                                         11023736,
                                             Filed 11/16/18
                                                    DktEntry: Page
                                                              173-1,16
                                                                     Page
                                                                       of 4513 Page
                                                                               of 19 ID #:515




                                       O’CONNOR V. UBER                         13

                          and opt-out provisions previously ordered by
                          this Court, and did not timely opt out of that
                          contract’s arbitration agreement.

                   In the same order the district court also certified the original
                   class and subclass to pursue the Expense Reimbursement
                   Claim based on the O’Connor Plaintiffs’ proposal to rely on
                   the Internal Revenue Service’s mileage reimbursement rate,
                   which approximates a driver’s necessary business expenses.

                       Uber issued a new arbitration agreement to all of its
                   drivers on December 11, 2015. Plaintiffs in O’Connor,
                   Mohamed, and Yucesoy filed separate motions to enjoin Uber
                   from distributing and enforcing this new agreement and to
                   enjoin any further communications by Uber to class and
                   putative class members. The district court granted the motion
                   in part on December 23, 2015, citing its authority under
                   Federal Rule of Civil Procedure 23(d) to control
                   communications by Uber to the class members and putative
                   class members. Although the district court did not prohibit
                   Uber from sending out arbitration agreements in the future
                   (except to members of the O’Connor certified class), it ruled
                   that: (1) the December 11, 2015 agreement shall have no
                   effect on the rights of certified class members to pursue the
                   claims certified in O’Connor; (2) its arbitration provision was
                   not enforceable against non-class member drivers who had
                   already agreed to it; (3) Uber had to issue a new version of
                   the agreement with enhanced notice and opt out provisions
                   and provide drivers with 30-days to decide to opt out or not;
                   and (4) during the pendency of the Uber cases, all cover
                   letters, notices and arbitration provisions given to new or
                   prospective drivers had to be approved by the district court.




                                      Exhibit A, Page 14
Case 2:18-cv-08372-AB-JEM
         Case: 14-16078, 09/25/2018,
                            Document ID:26-1
                                         11023736,
                                             Filed 11/16/18
                                                    DktEntry: Page
                                                              173-1,17
                                                                     Page
                                                                       of 4514 Page
                                                                               of 19 ID #:516




                   14                      O’CONNOR V. UBER

                       In Mohamed, 848 F.3d at 1210–12, we reversed the
                   district court’s denial of Uber’s motion to compel arbitration.2
                   We held that the relevant provisions in the respective
                   agreements delegated the threshold question of arbitrability
                   to the arbitrator, that the delegation provisions were not
                   adhesive pursuant to California law and were therefore not
                   procedurally unconscionable, and that the provisions
                   permitting drivers to opt-out of arbitration were not illusory
                   but provided the drivers with a meaningful opportunity to opt
                   out. Id. at 1207–12.

                       In response to Mohamed, the district court terminated its
                   December 23, 2015 Rule 23(d) order, and stated that “Uber
                   is permitted to issue the December 2015 Agreement to new
                   drivers without satisfying the enhanced notice provisions
                   required by the Court” and current drivers as well. The
                   district court refused to vacate the order retroactively,
                   however, explaining that “it will not deem the December
                   2015 Agreement effective as to drivers who did not timely
                   opt out of the arbitration agreement during the pendency of
                   the Rule 23(d) orders,” from December 10, 2015 to August
                   18, 2016.

                       Approximately a dozen appeals arising from these cases
                   were filed with this court. They were consolidated for appeal,
                   and supplemental consolidated briefing was ordered and
                   received.



                        2
                          In addition, we affirmed the district court’s order as to the 2013
                   agreement’s delegation of California’s Private Attorneys General Act
                   (“PAGA”) claims to the arbitrator but noted that it was severable from the
                   rest of the agreement and did not invalidate the rest of the arbitration
                   provision. Mohamed, 848 F.3d at 1212–14.




                                         Exhibit A, Page 15
Case 2:18-cv-08372-AB-JEM
         Case: 14-16078, 09/25/2018,
                            Document ID:26-1
                                         11023736,
                                             Filed 11/16/18
                                                    DktEntry: Page
                                                              173-1,18
                                                                     Page
                                                                       of 4515 Page
                                                                               of 19 ID #:517




                                       O’CONNOR V. UBER                        15

                   II. Motions to Compel Arbitration

                       An order denying a motion to compel arbitration is
                   reviewed de novo. See Kilgore v. KeyBank, Nat’l Ass’n,
                   718 F.3d 1052, 1057 (9th Cir. 2013) (en banc). Underlying
                   factual findings are reviewed for clear error. See Cape
                   Flattery Ltd. v. Titan Mar., LLC, 647 F.3d 914, 917 (9th Cir.
                   2011). “[Q]uestions of arbitrability must be addressed with
                   a healthy regard for the federal policy favoring arbitration.”
                   Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,
                   460 U.S. 1, 24 (1983).

                       Based on our decision in Mohamed, the district court’s
                   orders denying Uber’s motions to compel arbitration must be
                   reversed. Plaintiffs do not dispute the application of
                   Mohamed regarding the issues our previous decision
                   discussed to the other cases consolidated in the current
                   appeal, but they argue that the arbitration agreements are
                   unenforceable for two other reasons.

                       The first reason is that even if the arbitration agreements
                   would otherwise be enforceable, Plaintiffs argue they are
                   irrelevant here because the lead plaintiffs in O’Connor
                   constructively opted out of arbitration on behalf of the entire
                   class. The sole authority offered by Plaintiffs for this
                   proposition is a Georgia Supreme Court decision, Bickerstaff
                   v. Suntrust Bank, 788 S.E.2d 787 (Ga. 2016). The argument
                   is unpersuasive for multiple reasons. Nothing gave the
                   O’Connor lead plaintiffs the authority to take that action on
                   behalf of and binding other drivers. Nor did Bickerstaff hold
                   that individuals in the lead plaintiffs’ position had the
                   authority to make such an election for others. Perhaps more
                   importantly, Plaintiffs provide no federal case law that has
                   relied on Bickerstaff, nor could they. That decision rested




                                     Exhibit A, Page 16
Case 2:18-cv-08372-AB-JEM
         Case: 14-16078, 09/25/2018,
                            Document ID:26-1
                                         11023736,
                                             Filed 11/16/18
                                                    DktEntry: Page
                                                              173-1,19
                                                                     Page
                                                                       of 4516 Page
                                                                               of 19 ID #:518




                   16                   O’CONNOR V. UBER

                   exclusively on state law grounds and did not discuss the
                   Federal Arbitration Act (“FAA”), 9 U.S.C. § 2.

                       Section 2 of the FAA “requires courts to enforce
                   agreements to arbitrate according to their terms,”
                   CompuCredit Corp. v. Greenwood, 565 U.S. 95, 98 (2012),
                   in order “to place an arbitration agreement upon the same
                   footing as other contracts . . . and to overrule the judiciary’s
                   longstanding refusal to enforce agreements to arbitrate,”
                   Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 219–20
                   (1985) (internal quotation marks and citation omitted). To
                   that end, section 2 declares that “a contract evidencing a
                   transaction involving commerce to settle by arbitration a
                   controversy thereafter arising out of such contract or
                   transaction . . . shall be valid, irrevocable, and enforceable,
                   save upon such grounds as exist at law or in equity for the
                   revocation of any contract.” 9 U.S.C. § 2. An arbitration-
                   specific rule, such as the one set forth in Bickerstaff, would be
                   preempted by the FAA. See AT&T Mobility LLC v.
                   Concepcion, 563 U.S. 333, 341–43 (2011). Plaintiffs’ new
                   argument provides no support for the district court’s orders
                   denying the motions to compel arbitration.

                       The second alternative argument offered by Plaintiffs is
                   that the arbitration agreements are unenforceable because
                   they contain class action waivers that violate the National
                   Labor Relations Act of 1935 (“NLRA”), 29 U.S.C.
                   §§ 151–169. After oral argument, we withdrew submission
                   of this consolidated appeal pending resolution by the
                   Supreme Court of another case that posed a similar question.
                   The Court answered that question and rejected Plaintiffs’




                                      Exhibit A, Page 17
Case 2:18-cv-08372-AB-JEM
         Case: 14-16078, 09/25/2018,
                            Document ID:26-1
                                         11023736,
                                             Filed 11/16/18
                                                    DktEntry: Page
                                                              173-1,20
                                                                     Page
                                                                       of 4517 Page
                                                                               of 19 ID #:519




                                           O’CONNOR V. UBER                              17

                   argument in Epic Systems Corp. v. Lewis, 138 S. Ct. 1612
                   (2018).3

                       In sum, the district court’s orders denying Uber’s motions
                   to compel arbitration in O’Connor, Yucesoy, and Del Rio
                   must be reversed.

                   III.       Class Certification

                       We have jurisdiction under 28 U.S.C. § 1292(e) and
                   Federal Rule of Civil Procedure 23(f) to review the district
                   court’s class certification orders in O’Connor. Uber timely
                   petitioned for and received permission to appeal both orders.

                       As a preliminary matter, Plaintiffs contend that our
                   review should be limited to the December 9, 2015
                   certification order, arguing that the motions panel which
                   granted permission to appeal in Appeal No. 15-80220 did not
                   grant review of the original class certification order. We can
                   and will review both certification orders. See Rivera v.
                   NIBCO, Inc., 364 F.3d 1057, 1063 (9th Cir. 2004) (the “court
                   may address any issue fairly included within” an interlocutory
                   order). The December 9, 2015 order incorporated the Rule 23
                   analysis that the district court previously conducted in its
                   September 1, 2015 order and expanded the class as a result of
                   supplemental briefing related to issues raised in the earlier
                   certification order.




                          3
                          Following the Supreme Court’s decision in Epic Systems, we
                   obtained supplemental briefing from the parties. Plaintiffs acknowledged
                   that the Court’s decision extinguished their argument that the arbitration
                   agreements were not enforceable under the NLRA.




                                         Exhibit A, Page 18
Case 2:18-cv-08372-AB-JEM
         Case: 14-16078, 09/25/2018,
                            Document ID:26-1
                                         11023736,
                                             Filed 11/16/18
                                                    DktEntry: Page
                                                              173-1,21
                                                                     Page
                                                                       of 4518 Page
                                                                               of 19 ID #:520




                   18                   O’CONNOR V. UBER

                        “[W]e first review a class certification determination for
                   legal error under a de novo standard, and if no legal error
                   occurred, we will proceed to review the decision for abuse of
                   discretion.” Sali v. Corona Reg’l Med. Ctr., 889 F.3d 623,
                   629 (9th Cir. 2018) (alteration incorporated and internal
                   quotation marks omitted). A district court that applies “the
                   correct legal standard abuses its discretion only if it (1) relies
                   on an improper factor, (2) omits a substantial factor, or
                   (3) commits a clear error of judgment in weighing the correct
                   mix of factors.” Id. (internal quotation marks omitted). The
                   district court’s findings of fact are reviewed for clear error,
                   and will be reversed “only if they are (1) illogical,
                   (2) implausible, or (3) without support in inferences that may
                   be drawn from the record.” Id. (internal quotation marks
                   omitted).

                       In the wake of our decision in Mohamed, the class
                   certification orders must be reversed. Certification of the
                   class by the district court, notably the court’s determinations
                   that the requirements of Rule 23 were satisfied, was premised
                   upon the district court’s conclusion that the arbitration
                   agreements were not enforceable. The class as certified
                   includes drivers who entered into agreements to arbitrate their
                   claims and to waive their right to participate in a class action
                   with regard to those claims. As we held in Mohamed, the
                   question whether those agreements were enforceable was not
                   properly for the district court to answer. The question of
                   arbitrability was designated to the arbitrator. Mohamed,
                   848 F.3d at 1208–12.

                       In their most recent supplemental brief, Plaintiffs do not
                   dispute that the basis for the class certification orders
                   previously entered by the district court has been undermined
                   by Mohamed and Epic Systems, among other decisions.




                                      Exhibit A, Page 19
Case 2:18-cv-08372-AB-JEM
         Case: 14-16078, 09/25/2018,
                            Document ID:26-1
                                         11023736,
                                             Filed 11/16/18
                                                    DktEntry: Page
                                                              173-1,22
                                                                     Page
                                                                       of 4519 Page
                                                                               of 19 ID #:521




                                        O’CONNOR V. UBER                          19

                   Plaintiffs argue that we should not disturb the existing class
                   certification orders and should instead simply remand these
                   cases to the district court for further consideration, so that it
                   could consider certification of a class that might be defined
                   differently based on some new analysis. Remand for further
                   proceedings is appropriate, but leaving the existing class
                   certification orders in place in the meantime is not. Those
                   orders are reversed.

                   IV.     Rule 23(d) Orders

                        Reversing the class certification orders also leads us to set
                   aside the Rule 23(d) orders. They were based on the district
                   court’s conclusion that a class could be certified and its desire
                   to limit the effect of any new arbitration agreement on class
                   or putative class members. As we have concluded that the
                   district court’s orders denying the motions to compel
                   arbitration and certifying the class must both be reversed, the
                   Rule 23(d) orders are moot and without foundation. They
                   must be reversed as well.

                   V. Conclusion

                       The district court’s denial of Uber’s motions to compel
                   arbitration in O’Connor, Yucesoy, and Del Rio must be
                   reversed, based on Mohamed. Because the arbitration
                   agreements are enforceable, the district court’s class
                   certification orders in O’Connor must also be reversed. The
                   orders entered by the district court under Rule 23(d) orders
                   are moot and are thus reversed as well.

                         REVERSED AND REMANDED.




                                      Exhibit A, Page 20
Case 2:18-cv-08372-AB-JEM
          Case: 14-16078, 09/25/2018,
                            DocumentID:
                                      26-1
                                        11023736,
                                           Filed 11/16/18
                                                   DktEntry:Page
                                                             173-2,
                                                                 23Page
                                                                    of 45 1 Page
                                                                            of 5 ID #:522


                     United States Court of Appeals for the Ninth Circuit

                                      Office of the Clerk
                                       95 Seventh Street
                                    San Francisco, CA 94103

            Information Regarding Judgment and Post-Judgment Proceedings

Judgment
     •   This Court has filed and entered the attached judgment in your case.
         Fed. R. App. P. 36. Please note the filed date on the attached
         decision because all of the dates described below run from that date,
         not from the date you receive this notice.

Mandate (Fed. R. App. P. 41; 9th Cir. R. 41-1 & -2)
    •     The mandate will issue 7 days after the expiration of the time for
          filing a petition for rehearing or 7 days from the denial of a petition
          for rehearing, unless the Court directs otherwise. To file a motion to
          stay the mandate, file it electronically via the appellate ECF system
          or, if you are a pro se litigant or an attorney with an exemption from
          using appellate ECF, file one original motion on paper.

Petition for Panel Rehearing (Fed. R. App. P. 40; 9th Cir. R. 40-1)
Petition for Rehearing En Banc (Fed. R. App. P. 35; 9th Cir. R. 35-1 to -3)

(1)     A.      Purpose (Panel Rehearing):
        •       A party should seek panel rehearing only if one or more of the following
                grounds exist:
                ►    A material point of fact or law was overlooked in the decision;
                ►    A change in the law occurred after the case was submitted which
                      appears to have been overlooked by the panel; or
                ►    An apparent conflict with another decision of the Court was not
                      addressed in the opinion.
        •       Do not file a petition for panel rehearing merely to reargue the case.

        B.      Purpose (Rehearing En Banc)
        •       A party should seek en banc rehearing only if one or more of the following
                grounds exist:



Post Judgment Form - Rev. 08/2013                                                            1

                                      Exhibit A, Page 21
Case 2:18-cv-08372-AB-JEM
          Case: 14-16078, 09/25/2018,
                            DocumentID:
                                      26-1
                                        11023736,
                                           Filed 11/16/18
                                                   DktEntry:Page
                                                             173-2,
                                                                 24Page
                                                                    of 45 2 Page
                                                                            of 5 ID #:523


                ►       Consideration by the full Court is necessary to secure or maintain
                        uniformity of the Court’s decisions; or
                ►       The proceeding involves a question of exceptional importance; or
                ►       The opinion directly conflicts with an existing opinion by another
                        court of appeals or the Supreme Court and substantially affects a
                        rule of national application in which there is an overriding need for
                        national uniformity.

(2)     Deadlines for Filing:
        •    A petition for rehearing may be filed within 14 days after entry of
             judgment. Fed. R. App. P. 40(a)(1).
        •    If the United States or an agency or officer thereof is a party in a civil case,
             the time for filing a petition for rehearing is 45 days after entry of judgment.
             Fed. R. App. P. 40(a)(1).
        •    If the mandate has issued, the petition for rehearing should be
             accompanied by a motion to recall the mandate.
        •    See Advisory Note to 9th Cir. R. 40-1 (petitions must be received on the
             due date).
        •    An order to publish a previously unpublished memorandum disposition
             extends the time to file a petition for rehearing to 14 days after the date of
             the order of publication or, in all civil cases in which the United States or an
             agency or officer thereof is a party, 45 days after the date of the order of
             publication. 9th Cir. R. 40-2.

(3)     Statement of Counsel
        •     A petition should contain an introduction stating that, in counsel’s
              judgment, one or more of the situations described in the “purpose” section
              above exist. The points to be raised must be stated clearly.

(4)     Form & Number of Copies (9th Cir. R. 40-1; Fed. R. App. P. 32(c)(2))
        •    The petition shall not exceed 15 pages unless it complies with the
             alternative length limitations of 4,200 words or 390 lines of text.
        •    The petition must be accompanied by a copy of the panel’s decision being
             challenged.
        •    An answer, when ordered by the Court, shall comply with the same length
             limitations as the petition.
        •    If a pro se litigant elects to file a form brief pursuant to Circuit Rule 28-1, a
             petition for panel rehearing or for rehearing en banc need not comply with
             Fed. R. App. P. 32.


Post Judgment Form - Rev. 08/2013                                                                2

                                       Exhibit A, Page 22
      Case 2:18-cv-08372-AB-JEM
                Case: 14-16078, 09/25/2018,
                                  DocumentID:
                                            26-1
                                              11023736,
                                                 Filed 11/16/18
                                                         DktEntry:Page
                                                                   173-2,
                                                                       25Page
                                                                          of 45 3 Page
                                                                                  of 5 ID #:524
      •       The petition or answer must be accompanied by a Certificate of Compliance
              found at Form 11, available on our website at www.ca9.uscourts.gov under
              Forms.
      •       You may file a petition electronically via the appellate ECF system. No paper copies are
              required unless the Court orders otherwise. If you are a pro se litigant or an attorney
              exempted from using the appellate ECF system, file one original petition on paper. No
              additional paper copies are required unless the Court orders otherwise.

Bill of Costs (Fed. R. App. P. 39, 9th Cir. R. 39-1)
       •     The Bill of Costs must be filed within 14 days after entry of judgment.
       •     See Form 10 for additional information, available on our website at
             www.ca9.uscourts.gov under Forms.

Attorneys Fees
     •     Ninth Circuit Rule 39-1 describes the content and due dates for attorneys fees
           applications.
     •     All relevant forms are available on our website at www.ca9.uscourts.gov under Forms
           or by telephoning (415) 355-7806.

Petition for a Writ of Certiorari
       •     Please refer to the Rules of the United States Supreme Court at
             www.supremecourt.gov

Counsel Listing in Published Opinions
     •     Please check counsel listing on the attached decision.
     •     If there are any errors in a published opinion, please send a letter in writing
           within 10 days to:
           ►      Thomson Reuters; 610 Opperman Drive; PO Box 64526; Eagan, MN 55123
                  (Attn: Jean Green, Senior Publications Coordinator);
            ►     and electronically file a copy of the letter via the appellate ECF system by using
                  “File Correspondence to Court,” or if you are an attorney exempted from using
                  the appellate ECF system, mail the Court one copy of the letter.




       Post Judgment Form - Rev. 08/2013                                                       3

                                           Exhibit A, Page 23
     Case 2:18-cv-08372-AB-JEM
                   Case: 14-16078, 09/25/2018,     DocumentID:         26-1 11023736,
                                                                                  Filed 11/16/18DktEntry:Page    173-2,  26Pageof 45 4 Pageof 5 ID #:525
Form 10. Bill of Costs ................................................................................................................................(Rev. 12-1-09)


                                     United States Court of Appeals for the Ninth Circuit

                                                                         BILL OF COSTS

                                         This form is available as a fillable version at:
              http://cdn.ca9.uscourts.gov/datastore/uploads/forms/Form%2010%20-%20Bill%20of%20Costs.pdf.

   Note: If you wish to file a bill of costs, it MUST be submitted on this form and filed, with the clerk, with proof of
         service, within 14 days of the date of entry of judgment, and in accordance with 9th Circuit Rule 39-1. A
         late bill of costs must be accompanied by a motion showing good cause. Please refer to FRAP 39, 28
         U.S.C. § 1920, and 9th Circuit Rule 39-1 when preparing your bill of costs.


                                                             v.                                                            9th Cir. No.


       The Clerk is requested to tax the following costs against:




      Cost Taxable
     under FRAP 39,                                REQUESTED                                                           ALLOWED
    28 U.S.C. § 1920,                     (Each Column Must Be Completed)                                      (To Be Completed by the Clerk)
     9th Cir. R. 39-1
                                      No. of      Pages per           Cost per       TOTAL              No. of      Pages per        Cost per        TOTAL
                                      Docs.         Doc.               Page*          COST              Docs.         Doc.            Page*           COST

  Excerpt of Record                                               $              $                                               $               $


  Opening Brief                                                   $              $                                               $               $

  Answering Brief                                                 $              $                                               $               $

  Reply Brief                                                     $              $                                               $               $

  Other**                                                         $              $                                               $               $

                                                                  TOTAL: $                                                       TOTAL: $

   * Costs per page: May not exceed .10 or actual cost, whichever is less. 9th Circuit Rule 39-1.
   ** Other: Any other requests must be accompanied by a statement explaining why the item(s) should be taxed
             pursuant to 9th Circuit Rule 39-1. Additional items without such supporting statements will not be
             considered.

   Attorneys' fees cannot be requested on this form.
                                                                                                                                       Continue to next page
                                                                      Exhibit A, Page 24
    Case 2:18-cv-08372-AB-JEM
                  Case: 14-16078, 09/25/2018,
                                    DocumentID:
                                              26-1
                                                11023736,
                                                   Filed 11/16/18
                                                           DktEntry:Page
                                                                     173-2,
                                                                         27Page
                                                                            of 45 5 Page
                                                                                    of 5 ID #:526
Form 10. Bill of Costs - Continued



I,                                         , swear under penalty of perjury that the services for which costs are taxed
were actually and necessarily performed, and that the requested costs were actually expended as listed.


Signature
("s/" plus attorney's name if submitted electronically)

Date

Name of Counsel:


Attorney for:




(To Be Completed by the Clerk)

Date                                        Costs are taxed in the amount of $


                                             Clerk of Court

                                             By:                                            , Deputy Clerk




                                                Exhibit A, Page 25
Case 2:18-cv-08372-AB-JEM Document 26-1 Filed 11/16/18 Page 28 of 45 Page ID #:527




                         Exhibit B
                              Case 2:18-cv-08372-AB-JEM
                                         Case 4:18-cv-02807-PJH
                                                          Document
                                                                Document
                                                                   26-1 Filed
                                                                         27 11/16/18
                                                                              Filed 08/28/18
                                                                                        Page Page
                                                                                             29 of 45
                                                                                                   1 of Page
                                                                                                        17 ID #:528




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7     NIKOLA LOVIG,
                                                                                         Case No. 18-cv-02807-PJH
                                  8                   Plaintiff,

                                  9             v.                                       ORDER COMPELLING ARBITRATION
                                                                                         AND STAYING CASE
                                  10    BEST BUY STORES LP, et al.,
                                                                                         Re: Dkt. No. 15
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                          BACKGROUND

                                  15          Plaintiff Nikola Lovig was an employee of defendant Best Buy Stores, L.P. (“Best

                                  16   Buy Stores”) from approximately April 24, 2004 until May 12, 2017. First Amended

                                  17   Complaint (“FAC”), Dkt. 14 ¶ 21; Dkt. 16 (“Sipprell Decl.”) ¶ 3. On April 3, 2018, plaintiff

                                  18   brought an action against Best Buy Stores and Best Buy Co., Inc. (together “Best Buy”)

                                  19   as a putative class action on behalf of “[a]ll persons employed by Defendants and/or any

                                  20   staffing agencies and/or any other third parties in hourly or non-exempt positions in

                                  21   California during the Relevant Time Period.” Dkt. 1-1 (Compl.) ¶ 12. The state court

                                  22   complaint alleged the following causes of action: (1) failure to provide meal periods,

                                  23   (2) failure to provide rest periods, (3) failure to pay hourly wages, (4) failure to provide

                                  24   accurate written wage statements, (5) failure to timely pay all final wages, and (6) unfair

                                  25   compensation. See Compl. On July 10, 2018, plaintiff filed a FAC, adding a seventh

                                  26   cause of action under the Private Attorneys General Act, Cal. Lab. Code §§ 2698, et seq.

                                  27   (“PAGA”). See FAC.

                                  28          Effective March 15, 2016, while plaintiff was employed by Best Buy Stores,


                                                                       Exhibit B, Page 26
                              Case 2:18-cv-08372-AB-JEM
                                         Case 4:18-cv-02807-PJH
                                                          Document
                                                                Document
                                                                   26-1 Filed
                                                                         27 11/16/18
                                                                              Filed 08/28/18
                                                                                        Page Page
                                                                                             30 of 45
                                                                                                   2 of Page
                                                                                                        17 ID #:529




                                  1    defendants implemented an arbitration policy. Sipprell Decl. ¶ 4 & Ex. A at 1 1 (the

                                  2    “Arbitration Policy” or “Arbitration Agreement”). Agreeing to the terms of the Arbitration

                                  3    Policy was a “mandatory condition of initial and continuing employment at Best Buy” for

                                  4    plaintiff. Sipprell Decl., Ex. A at 1. The Arbitration Policy provided that “by . . . remaining

                                  5    employed . . . employees agree to this Policy’s terms.” Id. Best Buy Stores provided

                                  6    plaintiff and all employees with access to a document entitled “Arbitration Policy

                                  7    Frequently Asked Questions (FAQs),” which provides that, “[a]s with any other Best Buy

                                  8    policy, by remaining employed, employees are considered to have agreed to the policy.”

                                  9    Sipprell Decl. ¶ 6 & Ex. B at 1. Prior to implementation of the Arbitration Policy, Best Buy

                                  10   Stores posted the policy to an intranet site that contains Best Buy Stores’ human

                                  11   resources policies. Sipprell Decl. ¶ 5.

                                  12          Over five months later, on August 28, 2016, plaintiff’s manager gave plaintiff a list
Northern District of California
 United States District Court




                                  13   of online training modules for plaintiff to complete, including an information module about

                                  14   the Arbitration Policy. Dkt. 22-1 (“Lovig Decl.”) ¶ 5. Plaintiff completed all of the training

                                  15   modules except the one covering arbitration. Id. ¶ 6. Plaintiff at that time told his

                                  16   manager, Richard Arganda, that he didn’t agree with arbitration agreements and wouldn’t

                                  17   sign one with Best Buy. Id. Arganda then went to confer with another manager, Michelle

                                  18   Garcia, who plaintiff believed to be a more senior manager. Id. Plaintiff alleges that

                                  19   Arganda then told plaintiff that “there are no issues with my [plaintiff’s] refusal to complete

                                  20   the training covering the arbitration agreement.” Id.

                                  21          In a retaliation complaint plaintiff filed with the California Labor Commissioner’s

                                  22   Office, Retaliation Complaint Investigation Unit, at some point during or before

                                  23   September 2016, plaintiff alleged that, “[b]y implementing the ‘Arbitration Policy’ they are

                                  24   able to force me to quit the company or waive my right to sue” and “[b]y making other

                                  25   employees agree to the ‘Arbitration Policy’ or be fired, they position themselves to

                                  26   impede/prevent me from starting a class action lawsuit against them[.]” Sipprell Decl. ¶ 9

                                  27
                                       1
                                  28    Citations to the Arbitration Policy refer to page numbers 1–6, indicated in the upper-right
                                       corner of the document.
                                                                                      2
                                                                      Exhibit B, Page 27
                              Case 2:18-cv-08372-AB-JEM
                                         Case 4:18-cv-02807-PJH
                                                          Document
                                                                Document
                                                                   26-1 Filed
                                                                         27 11/16/18
                                                                              Filed 08/28/18
                                                                                        Page Page
                                                                                             31 of 45
                                                                                                   3 of Page
                                                                                                        17 ID #:530




                                  1    & Ex. D.

                                  2           On or about February 22, 2017, plaintiff was approached by another manager,

                                  3    Dragos Damien, who instructed plaintiff to complete several online training modules,

                                  4    pointing out specifically the training module covering the arbitration policy. Lovig Decl.

                                  5    ¶ 7. Plaintiff once again completed all of the training programs except the one covering

                                  6    arbitration. Id. Later that day, Damien asked plaintiff whether he completed the

                                  7    arbitration training program. Id. ¶ 8. Plaintiff informed Damien that he discussed this

                                  8    issue with other managers and that he would not complete the arbitration training module

                                  9    as he was not willing and had no desire to sign an arbitration agreement. Id.

                                  10          Through the date of his termination on May 12, 2017, plaintiff had not signed any

                                  11   arbitration agreement with defendants.2 Id. ¶¶ 2, 10; FAC ¶ 21. Plaintiff claims that he

                                  12   was never made aware that by remaining employed with defendants, he was agreeing to
Northern District of California
 United States District Court




                                  13   an arbitration agreement. Id. ¶ 11.

                                  14          On April 3, 2018, plaintiff filed a complaint in Alameda County Superior Court. On

                                  15   May 3, 2018, defendants provided plaintiff’s counsel with materials regarding the

                                  16   Arbitration Policy and requested that plaintiff stipulate to arbitrate his claims on an

                                  17   individual basis and dismiss the complaint. Dkt. 15-1 ¶ 2 & Ex. 1. Plaintiff’s counsel did

                                  18   not respond.

                                  19          On May 11, 2018, defendants removed the case to this court. Dkt. 1. On July 10,

                                  20   2018, plaintiff filed the FAC, adding the PAGA cause of action. See FAC.

                                  21                                           DISCUSSION

                                  22          Defendants move this court for an order compelling plaintiff to arbitrate certain of

                                  23   his claims, dismissing plaintiff’s class claims, and staying plaintiff’s PAGA claim pending

                                  24   arbitration. The court addresses each request in turn.

                                  25   A.     Whether Plaintiff Must Arbitrate His Claims

                                  26          Under the Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1, et seq., any party bound

                                  27
                                       2
                                  28    Neither plaintiff’s nor defendants’ counsel was aware whether plaintiff was fired or quit,
                                       and the complaint is also silent on the issue.
                                                                                     3
                                                                      Exhibit B, Page 28
                              Case 2:18-cv-08372-AB-JEM
                                         Case 4:18-cv-02807-PJH
                                                          Document
                                                                Document
                                                                   26-1 Filed
                                                                         27 11/16/18
                                                                              Filed 08/28/18
                                                                                        Page Page
                                                                                             32 of 45
                                                                                                   4 of Page
                                                                                                        17 ID #:531




                                  1    to an arbitration agreement that falls within the scope of the FAA may bring a motion in

                                  2    federal district court to compel arbitration and stay the proceeding pending resolution of

                                  3    the arbitration. 9 U.S.C. §§ 2–4; see also Lifescan, Inc. v. Premier Diabetic Servs., Inc.,

                                  4    363 F.3d 1010, 1012 (9th Cir. 2004); Circuit City Stores, Inc. v. Adams, 532 U.S. 105,

                                  5    119 (2001) (addressing the FAA’s applicability to employment contracts). The FAA

                                  6    requires the court to compel arbitration of issues covered by the arbitration agreement.

                                  7    Dean Witter Reynolds, Inc., v. Byrd, 470 U.S. 213, 217 (1985).

                                  8           In ruling on a motion to compel arbitration under the FAA, the court’s role is

                                  9    “limited to determining (1) whether a valid agreement to arbitrate exists and, if it does,

                                  10   (2) whether the agreement encompasses the dispute at issue.” Chiron Corp. v. Ortho

                                  11   Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000); Lifescan., 363 F.3d at 1012. If

                                  12   the answers are yes, the court must enforce the agreement. Id.
Northern District of California
 United States District Court




                                  13          Regarding whether an agreement exists to arbitrate, the “first principle” that

                                  14   underlies the U.S. Supreme Court’s arbitration decisions is that “[a]rbitration is strictly a

                                  15   matter of consent” and thus “is a way to resolve those disputes—but only those

                                  16   disputes—that the parties have agreed to submit to arbitration.” Granite Rock Co. v. Int’l

                                  17   B’hd of Teamsters, 561 U.S. 287, 299 (2010) (internal quotation marks and citations

                                  18   omitted); see also First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 943 (1995). Thus,

                                  19   “a court may order arbitration of a particular dispute only where the court is satisfied that

                                  20   the parties agreed to arbitrate that dispute.” Granite Rock, 561 U.S. at 297.

                                  21          Regarding the validity of the agreement, the FAA provides that arbitration clauses

                                  22   “shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in

                                  23   equity for the revocation of any contract.” 9 U.S.C. § 2. Thus, state contract defenses

                                  24   may be applied to invalidate arbitration clauses if those defenses apply to contracts

                                  25   generally. Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 687 (1996); Circuit City

                                  26   Stores, Inc. v. Adams, 279 F.3d 889, 892 (9th Cir. 2002) (state law defense, such as

                                  27   unconscionability, that applies to contracts generally may also invalidate an arbitration

                                  28   agreement). “The party seeking arbitration bears the burden of proving the existence of
                                                                                      4
                                                                      Exhibit B, Page 29
                              Case 2:18-cv-08372-AB-JEM
                                         Case 4:18-cv-02807-PJH
                                                          Document
                                                                Document
                                                                   26-1 Filed
                                                                         27 11/16/18
                                                                              Filed 08/28/18
                                                                                        Page Page
                                                                                             33 of 45
                                                                                                   5 of Page
                                                                                                        17 ID #:532




                                  1    an arbitration agreement, and the party opposing arbitration bears the burden of

                                  2    proving any defense, such as unconscionability.” Pinnacle Museum Tower Assn. v.

                                  3    Pinnacle Mkt. Dev. (US), LLC, 55 Cal. 4th 223, 236 (2012).

                                  4           Regarding the scope of the agreement, “any doubts concerning the scope of

                                  5    arbitrable issues should be resolved in favor of arbitration.” Moses H. Cone Mem'l Hosp.

                                  6    v. Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983). Nevertheless, a motion to compel

                                  7    arbitration should be denied if “it may be said with positive assurance that the arbitration

                                  8    clause is not susceptible of an interpretation that covers the asserted dispute.” AT&T

                                  9    Techs., Inc. v. Commc’n Workers, 475 U.S. 643, 650 (1986).

                                  10          1.     Whether the Parties Entered into An Arbitration Agreement

                                  11          The parties dispute whether they entered into an arbitration agreement. Plaintiff

                                  12   argues that he never read or assented to the agreement’s terms, so he never accepted or
Northern District of California
 United States District Court




                                  13   entered into the agreement. Defendants argue that plaintiff did in fact know the

                                  14   agreement’s terms, and he accepted the Arbitration Policy in the manner specified in the

                                  15   policy—by continuing to work.

                                  16          “While the FAA requires a writing, it does not require that the writing be signed by

                                  17   the parties.” Nghiem v. NEC Elec., Inc., 25 F.3d 1437, 1439 (9th Cir. 1994) (internal

                                  18   quotation marks omitted). The court applies “ordinary state-law principles that govern the

                                  19   formation of contracts to decide whether an agreement to arbitrate exists.” Norcia v.

                                  20   Samsung Telecommunications Am., LLC, 845 F.3d 1279, 1283–84 (9th Cir. 2017)

                                  21   (internal quotation marks omitted). Here, the parties agree that California law governs

                                  22   the issue of contract formation. “In discerning California law, we are bound by the

                                  23   decisions of the California Supreme Court, ‘including reasoned dicta.’” Id. at 1284

                                  24   (quoting Muniz v. United Parcel Serv., Inc., 738 F.3d 214, 219 (9th Cir. 2013)). “We

                                  25   generally will ‘follow a published intermediate state court decision regarding California

                                  26   law unless we are convinced that the California Supreme Court would reject it.’” Id.

                                  27   (quoting Muniz, 738 F.3d at 219).

                                  28          A contract to arbitrate will not be inferred absent a “clear agreement.” Davis v.
                                                                                     5
                                                                      Exhibit B, Page 30
                              Case 2:18-cv-08372-AB-JEM
                                         Case 4:18-cv-02807-PJH
                                                          Document
                                                                Document
                                                                   26-1 Filed
                                                                         27 11/16/18
                                                                              Filed 08/28/18
                                                                                        Page Page
                                                                                             34 of 45
                                                                                                   6 of Page
                                                                                                        17 ID #:533




                                  1    Nordstrom, Inc., 755 F.3d 1089, 1092 (9th Cir. 2014) (quoting Avery v. Integrated

                                  2    Healthcare Holdings, Inc., 218 Cal. App. 4th 50, 59 (2013)). A “clear agreement” to

                                  3    arbitrate may be either express or implied in fact. Davis, 755 F.3d at 1093.

                                  4           In California, “mutual consent is gathered from the reasonable meaning of the

                                  5    words and acts of the parties, and not from their unexpressed intentions or

                                  6    understanding.” Reigelsperger v. Siller, 40 Cal. 4th 574, 579–80 (2007) (quoting 1

                                  7    Witkin, Summary of Cal. Law (10th ed. 2005) Contracts, § 116, p. 155). “[T]he terms of a

                                  8    contract ordinarily are to be determined by an external, not an internal, standard; the

                                  9    outward manifestation or expression of assent is the controlling factor.” Windsor Mills,

                                  10   Inc. v. Collins & Aikman Corp., 25 Cal. App. 3d 987, 992 (1972). “Although mutual

                                  11   consent is a question of fact, whether a certain or undisputed state of facts establishes a

                                  12   contract is a question of law for the court.” Deleon v. Verizon Wireless, LLC, 207 Cal.
Northern District of California
 United States District Court




                                  13   App. 4th 800, 813 (2012).

                                  14          As a general rule, “silence or inaction does not constitute acceptance of an

                                  15   offer. . . . There are exceptions to this rule, however. . . . An offeree’s silence may . . . be

                                  16   treated as consent to a contract when the party retains the benefit offered.” Norcia, 845

                                  17   F.3d at 1284 (quoting Golden Eagle Ins. Co. v. Foremost Ins. Co., 20 Cal. App. 4th 1372,

                                  18   1385 (1993)). “Even if there is an applicable exception to the general rule that silence

                                  19   does not constitute acceptance, courts have rejected the argument that an offeree’s

                                  20   silence constitutes consent to a contract when the offeree reasonably did not know that

                                  21   an offer had been made.” Norcia, 845 F.3d at 1285. “[A]n offeree, regardless of

                                  22   apparent manifestation of his consent, is not bound by inconspicuous contractual

                                  23   provisions of which he was unaware, contained in a document whose contractual nature

                                  24   is not obvious.” Windsor Mills, 25 Cal. App. 3d at 993.

                                  25          However, when an offer is accepted, “[a] party who is bound by a contract is

                                  26   bound by all its terms, whether or not the party was aware of them. ‘A party cannot avoid

                                  27   the terms of a contract on the ground that he or she failed to read it before signing.’”

                                  28   Norcia, 845 F.3d at 1284 (quoting Marin Storage & Trucking, Inc. v. Benco Contracting &
                                                                                      6
                                                                      Exhibit B, Page 31
                              Case 2:18-cv-08372-AB-JEM
                                         Case 4:18-cv-02807-PJH
                                                          Document
                                                                Document
                                                                   26-1 Filed
                                                                         27 11/16/18
                                                                              Filed 08/28/18
                                                                                        Page Page
                                                                                             35 of 45
                                                                                                   7 of Page
                                                                                                        17 ID #:534




                                  1    Eng’g, Inc., 89 Cal. App. 4th 1042, 1049 (2001)); accord Pinnacle Museum, 55 Cal. 4th at

                                  2    236 (“An arbitration clause within a contract may be binding on a party even if the party

                                  3    never actually read the clause.”); Windsor Mills, 25 Cal. App. 3d at 992 (“an offeree,

                                  4    knowing that an offer has been made to him but not knowing all of its terms, may be held

                                  5    to have accepted, by his conduct, whatever terms the offer contains”).

                                  6           In the employment context, “acceptance of an agreement to arbitrate may be

                                  7    express . . . or implied-in-fact where . . . the employee’s continued employment

                                  8    constitutes her acceptance of an agreement proposed by her employer.” Craig v. Brown

                                  9    & Root, Inc., 84 Cal. App. 4th 416, 420 (internal citations omitted); see also Bayer v.

                                  10   Neiman Marcus Holdings, Inc., 582 Fed. App’x. 711, 713 (9th Cir. 2014). “Where an

                                  11   employee continues in his or her employment after being given notice of the changed

                                  12   terms or conditions, he or she has accepted those new terms or conditions.” Davis, 755
Northern District of California
 United States District Court




                                  13   F.3d at 1093 (applying California law); see also Asmus v. Pac. Bell, 23 Cal. 4th 1, 15

                                  14   (2000) (“Plaintiffs’ continued employment constituted acceptance of the offer of the

                                  15   modified unilateral contract.”). An employer need not inform an employee “that her

                                  16   continued employment after receiving the letter [containing a new policy] constituted

                                  17   acceptance of new terms of employment.” Davis, 755 F.3d at 1094 (California does not

                                  18   “require that employees must be expressly told that continued employment constitutes

                                  19   acceptance”).

                                  20          Regarding employer changes to arbitration policies, courts have found that

                                  21   providing employees with reasonable notice of the policy, and an employee continuing to

                                  22   work after such notice, is sufficient to form an arbitration agreement. See Davis, 755

                                  23   F.3d at 1094 (“Nordstrom satisfied the minimal requirements under California law for

                                  24   providing employees with reasonable notice of a change to its employee handbook by

                                  25   sending a letter to Davis and other employees informing them of the modification, and not

                                  26   seeking to enforce the arbitration provision during the 30 day notice period.”); Craig, 84

                                  27   Cal. App. 4th at 420–22 (employer provided copies of its arbitration policy to the plaintiff

                                  28   employee, who never signed an acknowledgment nor otherwise expressly agreed to be
                                                                                     7
                                                                      Exhibit B, Page 32
                              Case 2:18-cv-08372-AB-JEM
                                         Case 4:18-cv-02807-PJH
                                                          Document
                                                                Document
                                                                   26-1 Filed
                                                                         27 11/16/18
                                                                              Filed 08/28/18
                                                                                        Page Page
                                                                                             36 of 45
                                                                                                   8 of Page
                                                                                                        17 ID #:535




                                  1    bound by the policy, yet because the arbitration policy was “received by Craig in 1993

                                  2    and again in 1994[, and] she continued to work for Brown & Root until 1997 . . . she

                                  3    thereby agreed to be bound by the terms”); Aquino v. Toyota Motor Sales USA, Inc.,

                                  4    Case No. 15-cv-05281-JST, 2016 WL 3055897, at *4 (N.D. Cal. May 31, 2016) (“an

                                  5    implied-in-fact agreement exists between Toyota and Ms. Aquino to arbitrate the claims

                                  6    at issue” because, “[a]s in Craig, Ms. Aquino had notice of Toyota’s implementation of the

                                  7    arbitration agreement, and she continued to work for Toyota after the Agreement went

                                  8    into effect” despite the fact that “she did not sign the Agreement because she did not

                                  9    agree to it”).

                                  10          In Craig, the employee (named Craig) filed a sworn declaration that she “did not

                                  11   receive any of these documents [containing the arbitration provision] at my residence in

                                  12   Baldwin Park during the years 1993 or 1994.” Craig, 84 Cal. App. 4th at 420. The court
Northern District of California
 United States District Court




                                  13   considered competing “declarations and documents showing that the items were mailed

                                  14   to Craig at her home address and not returned[.]” Id. at 421. Weighing the evidence, the

                                  15   court determined that Craig did in fact receive the documents mailed to her. The

                                  16   appellate court affirmed the finding of a valid arbitration agreement, finding that “there is

                                  17   substantial evidence (1) that the memorandum and brochure [containing the arbitration

                                  18   provision] were received by Craig in 1993 and again in 1994; (2) that she continued to

                                  19   work for Brown & Root until 1997; and (3) that she thereby agreed to be bound by the

                                  20   terms of the Dispute Resolution Program, including its provision for binding arbitration.”

                                  21   Id. at 422.

                                  22          In Aquino, 2016 WL 3055897, at *4, the employer Toyota sent communications

                                  23   containing the arbitration policy by email and mail such that “Aquino had notice of

                                  24   Toyota’s implementation of the arbitration agreement, and she continued to work for

                                  25   Toyota after the Agreement went into effect.” Id. Aquino argued that “she thought that

                                  26   she would have to sign the Agreement to make it effective, and that she did not sign the

                                  27   Agreement because she did not agree to it.” Id. She also argued that she never

                                  28   expressed “intentional communication of assent.” Id. But neither did she “ever attempted
                                                                                     8
                                                                      Exhibit B, Page 33
                              Case 2:18-cv-08372-AB-JEM
                                         Case 4:18-cv-02807-PJH
                                                          Document
                                                                Document
                                                                   26-1 Filed
                                                                         27 11/16/18
                                                                              Filed 08/28/18
                                                                                        Page Page
                                                                                             37 of 45
                                                                                                   9 of Page
                                                                                                        17 ID #:536




                                  1    to communicate her lack of consent to the Agreement to Toyota in any way.” Id. The

                                  2    court stated that “mutual consent is gathered from the reasonable meaning of the words

                                  3    and acts of the parties, and not from their unexpressed intentions or understanding.” Id.

                                  4    It was “undisputed that Ms. Aquino received the Agreement (at least via email), that she

                                  5    failed to opt out of it, . . . that she continued to work at Toyota after the Agreement went

                                  6    into effect,” and that she never “attempted to communicate her lack of consent to the

                                  7    Agreement to Toyota in any way.” Id. The court found that “[u]nder California law, these

                                  8    facts establish an enforceable agreement between Ms. Aquino and Toyota.” Id.

                                  9           Here, the parties do not dispute that Best Buy gave Lovig notice that it was

                                  10   instituting a new arbitration policy. Prior to its implementation on March 15, 2016, Best

                                  11   Buy posted the Arbitration Policy to an intranet site that contains Best Buy Stores’ human

                                  12   resources policies, and it posted documentation and a training module explaining the
Northern District of California
 United States District Court




                                  13   Arbitration Policy to the same site. Sipprell Decl. ¶¶ 5–6. Plaintiff had access to those

                                  14   training materials, and he in fact knew that training about the Arbitration Policy was

                                  15   available to him as early as January 2016. Lovig Decl. ¶ 3. Although he knew how to

                                  16   access and review those materials beginning in January 2016, plaintiff elected not to

                                  17   review them. Id. ¶¶ 3–4. It is also clear that by September 2016, plaintiff actually did

                                  18   know some of the specific terms of the Arbitration Policy, including that it would “force me

                                  19   [Lovig] to quit the company or waive my [Lovig’s] right to sue[.]” Sipprell Decl., Ex. D at 2.

                                  20          These actions, and the availability of the Arbitration Policy on the intranet, were

                                  21   clearly sufficient to provide Lovig with notice of the new policy. E.g., Craig, 84 Cal. App.

                                  22   4th at 420; Aquino, 2016 WL 3055897, at *4. Lovig was presented with the Arbitration

                                  23   Policy and was given ample notice about it and its terms. The policy specifically stated

                                  24   that continued employment constituted agreement to its terms. Sipprell Decl., Ex. A at 1.

                                  25   Lovig remained employed by Best Buy over five months beyond the effective date of the

                                  26   policy without raising any objection to it.3 “Where an employee continues in his or her

                                  27
                                       3
                                  28    Notably, Lovig does not claim that he attempted to reject the Arbitration Policy any time
                                       prior to August 28, 2016—more than five months after the policy had gone into effect and
                                                                                   9
                                                                      Exhibit B, Page 34
                              Case 2:18-cv-08372-AB-JEM
                                        Case 4:18-cv-02807-PJH
                                                          Document
                                                               Document
                                                                   26-1 Filed
                                                                         27 Filed
                                                                              11/16/18
                                                                                   08/28/18
                                                                                        PagePage
                                                                                             38 of 10
                                                                                                   45 ofPage
                                                                                                         17 ID #:537




                                  1    employment after being given notice of the changed terms or conditions, he or she has

                                  2    accepted those new terms or conditions.” Davis, 755 F.3d at 1093. Lovig’s continued

                                  3    employment expressed agreement to and acceptance of the Arbitration Policy, even if

                                  4    Lovig had not known that his actions constituted acceptance. Davis, 755 F.3d at 1094

                                  5    (California does not “require that employees must be expressly told that continued

                                  6    employment constitutes acceptance”). Lovig’s unexpressed intentions or understandings

                                  7    about the policy cannot negate his outward expression of assent to its terms.

                                  8           2.     Whether the Arbitration Policy is Valid and Enforceable

                                  9           Plaintiff argues that the Arbitration Policy is unenforceable because it is illusory,

                                  10   defendants violated a covenant of good faith and fair dealing when implementing it, and it

                                  11   is unconscionable.

                                  12                 a.     Whether It Is Illusory
Northern District of California
 United States District Court




                                  13          “[I]f a promise is expressly made conditional on something that the parties know

                                  14   cannot occur, no real promise has been made. Similarly, one who states ‘I promise to

                                  15   render a future performance, if I want to when the time arrives,’ has made no promise at

                                  16   all. . . . Thus, an unqualified right to modify or terminate the contract is not enforceable.

                                  17   But the fact that one party reserves the implied power to terminate or modify a unilateral

                                  18   contract is not fatal to its enforcement, if the exercise of the power is subject to

                                  19   limitations, such as fairness and reasonable notice.” Asmus, 23 Cal. 4th at 15–16

                                  20   (finding a contract not illusory where “the promise was not optional with the employer and

                                  21   was fully enforceable until terminated or modified”).

                                  22          Plaintiff argues that defendants unilaterally imposed an arbitration policy that

                                  23   included an onerous retroactivity term. By doing so, the Arbitration Policy was illusory

                                  24   under the circumstances. Opp. at 5.

                                  25          As in Asmus, 23 Cal. 4th at 15–16, the Arbitration Policy here is not illusory

                                  26
                                  27
                                       at least eight months after he first had notice of it. The court does not express an opinion
                                  28   about whether Lovig’s attempt to reject the Arbitration Policy would have been effective if
                                       made within a reasonable time following the notice.
                                                                                     10
                                                                      Exhibit B, Page 35
                              Case 2:18-cv-08372-AB-JEM
                                        Case 4:18-cv-02807-PJH
                                                          Document
                                                               Document
                                                                   26-1 Filed
                                                                         27 Filed
                                                                              11/16/18
                                                                                   08/28/18
                                                                                        PagePage
                                                                                             39 of 11
                                                                                                   45 ofPage
                                                                                                         17 ID #:538




                                  1    because its terms are not optional with Best Buy, and both Best Buy and Lovig are bound

                                  2    to the policy so long as it is in force. Best Buy remains bound by the Arbitration Policy

                                  3    with respect to plaintiff unless the parties agree otherwise. Because Best Buy has not

                                  4    reserved for itself the unfettered right to terminate or modify the policy, it is not illusory.

                                  5                  b.      Whether It Violated the Covenant of Good Faith and Fair Dealing

                                  6           “It has long been recognized in California that ‘[t]here is an implied covenant of

                                  7    good faith and fair dealing in every contract that neither party will do anything which will

                                  8    injure the right of the other to receive the benefits of the agreement.’” Kransco v. Am.

                                  9    Empire Surplus Lines Ins. Co., 23 Cal. 4th 390, 400 (2000) (quoting Comunale v. Traders

                                  10   & General Ins. Co., 50 Cal. 2d 654, 658 (1958)).

                                  11          Plaintiff argues that “defendants created an agreement and imposed retroactivity

                                  12   as a term. Such behavior is quintessentially unfair in that is modifies the existing
Northern District of California
 United States District Court




                                  13   employment arrangement between Plaintiff and Defendants in a manner wholly unfair,

                                  14   depriving Plaintiff of the prior rights he held.” Opp. at 7.

                                  15          Plaintiff’s argument presumes that the Arbitration Policy modified the existing

                                  16   employment arrangement between the parties unfairly because it applies retroactively.

                                  17   First, plaintiff does not identify any terms of any prior employment arrangement. But this

                                  18   argument requires that the duty of good faith under a prior contract was breached by the

                                  19   Arbitration Policy. Plaintiff does not identify any terms of a prior contract that were

                                  20   frustrated by the Arbitration Policy.

                                  21          Second, companies and employees can contract with each other to require

                                  22   arbitration. Such contracts are not required to be entered into on the date of an

                                  23   employee’s hire. Here, the agreement was entered into sometime after Lovig began

                                  24   working for Best Buy. In those circumstances, such an agreement will necessarily

                                  25   change the parties’ relationship. But not every such change violates the covenant of

                                  26   good faith and fair dealing of a prior contract. Parties can contract to arbitrate even past

                                  27   disputes. See, e.g., DeVries v. Experian Info. Sols., Inc., Case No. 16-cv-02953-WHO,

                                  28   2017 WL 733096, at *8 (N.D. Cal. Feb. 24, 2017); In re Verisign, Inc., Derivative Litig.,
                                                                                      11
                                                                       Exhibit B, Page 36
                              Case 2:18-cv-08372-AB-JEM
                                        Case 4:18-cv-02807-PJH
                                                          Document
                                                               Document
                                                                   26-1 Filed
                                                                         27 Filed
                                                                              11/16/18
                                                                                   08/28/18
                                                                                        PagePage
                                                                                             40 of 12
                                                                                                   45 ofPage
                                                                                                         17 ID #:539




                                  1    531 F. Supp. 2d 1173, 1223–24 (N.D. Cal. 2007).

                                  2                  c.     Whether It Is Unconscionable

                                  3           Under California law, courts may refuse to enforce any contract found “to have

                                  4    been unconscionable at the time it was made” and may “limit the application of any

                                  5    unconscionable clause.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 340 (2011).

                                  6    “The party resisting arbitration bears the burden of proving unconscionability. Both

                                  7    procedural unconscionability and substantive unconscionability must be shown, but they

                                  8    need not be present in the same degree and are evaluated on a sliding scale. The more

                                  9    substantively oppressive the contract term, the less evidence of procedural

                                  10   unconscionability is required to come to the conclusion that the term is unenforceable,

                                  11   and vice versa.” Pinnacle Museum, 55 Cal. 4th at 247 (citations and internal quotation

                                  12   marks omitted).
Northern District of California
 United States District Court




                                  13          “To determine whether the arbitration agreement is procedurally unconscionable

                                  14   the court must examine the manner in which the contract was negotiated and the

                                  15   circumstances of the parties at that time.” Ingle v. Circuit City Stores, Inc., 328 F.3d

                                  16   1165, 1171 (9th Cir. 2003) (internal quotation marks omitted). “[P]rocedural

                                  17   unconscionability requires oppression or surprise. Oppression occurs where a contract

                                  18   involves lack of negotiation and meaningful choice[.]” Pinnacle Museum, 55 Cal. 4th at

                                  19   247 (citations and internal quotation marks omitted). “A contract is oppressive if an

                                  20   inequality of bargaining power between the parties precludes the weaker party from

                                  21   enjoying a meaningful opportunity to negotiate and choose the terms of the contract.”

                                  22   Ingle, 328 F.3d at 1171. “Surprise involves the extent to which the supposedly agreed-

                                  23   upon terms of the bargain are hidden in the prolix printed form drafted by the party

                                  24   seeking to enforce the disputed terms.” Id.; Pinnacle Museum, 55 Cal. 4th at 247.

                                  25          “Substantive unconscionability pertains to the fairness of an agreement’s actual

                                  26   terms and to assessments of whether they are overly harsh or one-sided. A contract

                                  27   term is not substantively unconscionable when it merely gives one side a greater benefit;

                                  28   rather, the term must be so one-sided as to ‘shock the conscience.” Pinnacle Museum,
                                                                                    12
                                                                      Exhibit B, Page 37
                              Case 2:18-cv-08372-AB-JEM
                                        Case 4:18-cv-02807-PJH
                                                          Document
                                                               Document
                                                                   26-1 Filed
                                                                         27 Filed
                                                                              11/16/18
                                                                                   08/28/18
                                                                                        PagePage
                                                                                             41 of 13
                                                                                                   45 ofPage
                                                                                                         17 ID #:540




                                  1    55 Cal. 4th at 246 (citations and internal quotation marks omitted). An arbitration

                                  2    agreement must call for arbitration that “meet[s] certain minimum requirements, including

                                  3    neutrality of the arbitrator, the provision of adequate discovery, a written decision that will

                                  4    permit a limited form of judicial review, and limitations on the costs of arbitration.” Craig,

                                  5    84 Cal. App. 4th at 422; accord Wherry v. Award, Inc., 192 Cal. App. 4th 1242, 1248

                                  6    (2011) (“To be valid, at minimum the arbitration agreement must require a neutral

                                  7    arbitrator, sufficient discovery, and a written decision adequate enough to allow judicial

                                  8    review.”).

                                  9           Procedurally, the Arbitration Agreement was unconscionable. It was not

                                  10   negotiated—it was presented as take-it-or-leave-it. Armendariz v. Found. Health

                                  11   Psychcare Servs., Inc., 24 Cal. 4th 83, 115 (2000) (employment contract procedurally

                                  12   unconscionable where it “was imposed on employees as a condition of employment and
Northern District of California
 United States District Court




                                  13   there was no opportunity to negotiate”). As such, it was oppressive because it involved

                                  14   lack of negotiation or meaningful choice. Moreover, it was oppressive because the

                                  15   parties had a stark disparity in bargaining power. The employee being told to accept or

                                  16   quit precluded any meaningful opportunity to negotiate the terms of the agreement.

                                  17          Regarding surprise, there was no surprise. The terms of the agreement were not

                                  18   buried or hidden, and Best Buy brought them to plaintiff’s attention repeatedly.

                                  19          Substantively, the Arbitration Agreement is not unconscionable. Plaintiff argues,

                                  20   without citation to any authority, that any arbitration agreement that applies retroactively

                                  21   is substantively unconscionable. However, that position does not accord with California

                                  22   law. See, e.g., DeVries, 2017 WL 733096, at *8 (“Courts have also consistently applied

                                  23   arbitration agreements retroactively”); In re Verisign, Inc., Derivative Litig., 531 F. Supp.

                                  24   2d at 1223–24 (N.D. Cal. 2007) (applying arbitration agreement retroactively). Plaintiff

                                  25   does not identify any other source of substantive unconscionability, nor can the court find

                                  26   any. See Craig, 84 Cal. App. 4th at 422 (arbitration requires “neutrality of the arbitrator,

                                  27   the provision of adequate discovery, a written decision that will permit a limited form of

                                  28   judicial review, and limitations on the costs of arbitration”).
                                                                                      13
                                                                       Exhibit B, Page 38
                              Case 2:18-cv-08372-AB-JEM
                                        Case 4:18-cv-02807-PJH
                                                          Document
                                                               Document
                                                                   26-1 Filed
                                                                         27 Filed
                                                                              11/16/18
                                                                                   08/28/18
                                                                                        PagePage
                                                                                             42 of 14
                                                                                                   45 ofPage
                                                                                                         17 ID #:541




                                  1           Because plaintiff must show both procedural and substantive unconscionability—

                                  2    and he fails to do so—the agreement is not unconscionable, even when recognizing the

                                  3    procedural oppression and applying a sliding scale.

                                  4           3.     Whether the Claims at Issue Fall Within the Scope of the Agreement

                                  5           The Arbitration Policy was effective March 15, 2016, by its own terms. Sipprell

                                  6    Decl. ¶ 4 & Ex. A at 1. The complaint asserts a relevant time period beginning four years

                                  7    prior to the filing of this action. FAC ¶ 13. Therefore, the current allegations concern

                                  8    time periods both before and after the Arbitration Policy was implemented. Defendants

                                  9    argue that the Arbitration Policy applies retroactively, prior to the date it was

                                  10   implemented. Plaintiff argues that the court should reject the retroactivity term, as it

                                  11   would destroy plaintiff’s rights in claims that had already accrued.

                                  12          “[W]hen examining the scope of an arbitration agreement, as with any other
Northern District of California
 United States District Court




                                  13   contract dispute, we first look to the express terms of the parties’ agreement. If the text is

                                  14   plain and unambiguous, that is the end of our analysis in this case because we must

                                  15   rigorously enforce arbitration agreements according to their terms[.]” United States ex

                                  16   rel. Welch v. My Left Foot Children’s Therapy, LLC, 871 F.3d 791, 796 (9th Cir. 2017)

                                  17   (internal quotation marks and citations omitted). That includes language applying

                                  18   arbitration agreements retroactively, to cover disputes arising prior to the agreement

                                  19   itself. In re Verisign, Inc., Derivative Litig., 531 F. Supp. 2d at 1223–24; DeVries, 2017

                                  20   WL 733096, at *8 (“Courts have also consistently applied arbitration agreements

                                  21   retroactively where the agreements . . . facially apply to disputes arising prior to the

                                  22   agreement.”); cf. Castro v. ABM Indus., Inc., Case No. 17-cv-3026-YGR, 2018 WL

                                  23   2197527, at *4 (N.D. Cal. May 14, 2018) (arbitration clause applying to “all Covered

                                  24   Claims, whenever they arise” facially applied only to present and future, but not past,

                                  25   conduct). Doubts or ambiguities must be resolved in favor of arbitration. Moses H. Cone

                                  26   Moses H. Cone Mem’l Hosp., 460 U.S. at 24–25.

                                  27          Here, the Arbitration Policy unambiguously applies to “past, present or future

                                  28   Claims between an Employee/former Employee or applicant and Best Buy, that arise out
                                                                                     14
                                                                      Exhibit B, Page 39
                              Case 2:18-cv-08372-AB-JEM
                                        Case 4:18-cv-02807-PJH
                                                          Document
                                                               Document
                                                                   26-1 Filed
                                                                         27 Filed
                                                                              11/16/18
                                                                                   08/28/18
                                                                                        PagePage
                                                                                             43 of 15
                                                                                                   45 ofPage
                                                                                                         17 ID #:542




                                  1    of or relate in any way to the applicant’s or Employee’s employment application,

                                  2    employment and/or termination of employment with Best Buy[.]” Sipprell Decl., Ex. A at

                                  3    2. Elsewhere, the policy states that it “requires that . . . Employees bring in arbitration,

                                  4    rather than in court, any past, present or future claims, disputes, or lawsuits[.]” Id. at 1.

                                  5    The terms are clear on their face, and the Arbitration Policy applies retroactively.

                                  6    B.     Whether to Dismiss Plaintiff’s Class Claims

                                  7           Defendants ask the court to dismiss plaintiff’s class claims, arguing that the

                                  8    Arbitration Policy contains a class and collective action waiver. Mot. at 12–13. Although

                                  9    the Arbitration Policy requires disputes about what is arbitrable to be decided in

                                  10   arbitration, that requirement “does not apply to the class and collective action waiver

                                  11   and/or representative action waiver.” Sipprell Decl., Ex. A at 6. Plaintiff’s sole objection

                                  12   to defendants’ motion to dismiss class claims is that it “depends upon the request to
Northern District of California
 United States District Court




                                  13   compel arbitration” and “must be denied when the motion to compel arbitration is denied.”

                                  14   Opp. at 11. As the motion to compel arbitration is granted, plaintiff raises no viable

                                  15   objection to defendants’ motion to dismiss class claims.

                                  16          Because plaintiff agreed to arbitrate any and all non-PAGA claims on an individual

                                  17   basis only (Sipprell Decl., Ex. A at 4–5), plaintiff’s class claims are DISMISSED WITH

                                  18   PREJUDICE.

                                  19   C.     Whether to Stay Proceedings Before this Court

                                  20          1.      Arbitrable Claims

                                  21          Title 9 U.S.C. § 3 provides that “the court . . . upon being satisfied that the issue

                                  22   . . . is referable to arbitration . . . shall on application of one of the parties stay the trial of

                                  23   the action until such arbitration has been had in accordance with the terms of the

                                  24   agreement[.]” That provision requires that plaintiff’s arbitrable claims be stayed during

                                  25   arbitration. Kilgore v. KeyBank, Nat. Ass’n, 718 F.3d 1052, 1057 (9th Cir. 2013); 9

                                  26   U.S.C. § 3. Because the Arbitration Agreement is valid, and the dispute falls within its

                                  27   terms, the court must stay further proceedings of the arbitrable claims pending arbitration.

                                  28   Kilgore, 718 F.3d at 1057 (9 U.S.C. § 3 “require[es] stay of civil action during arbitration”).
                                                                                        15
                                                                        Exhibit B, Page 40
                              Case 2:18-cv-08372-AB-JEM
                                        Case 4:18-cv-02807-PJH
                                                          Document
                                                               Document
                                                                   26-1 Filed
                                                                         27 Filed
                                                                              11/16/18
                                                                                   08/28/18
                                                                                        PagePage
                                                                                             44 of 16
                                                                                                   45 ofPage
                                                                                                         17 ID #:543




                                  1           2.     PAGA Claim

                                  2           A court may stay proceedings as part of its inherent power “to control the

                                  3    disposition of the causes on its docket with economy of time and effort for itself, for

                                  4    counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). Use of this

                                  5    power “calls for the exercise of judgment, which must weigh competing interests and

                                  6    maintain an even balance.” Id. at 254–55; see also Mediterranean Enterprises, Inc. v.

                                  7    Ssangyong Corp., 708 F.2d 1458, 1465 (9th Cir. 1983) (“the district court did not abuse

                                  8    its discretion by staying the action pending receipt of the results of arbitration”).

                                  9           In determining whether it should exercise its discretion to grant a stay, the court

                                  10   should consider “the possible damage which may result from the granting of a stay, the

                                  11   hardship or inequity which a party may suffer in being required to go forward, and the

                                  12   orderly course of justice measured in terms of the simplifying or complicating of issues,
Northern District of California
 United States District Court




                                  13   proof, and questions of law which could be expected to result from a stay.” CMAX, Inc. v.

                                  14   Hall, 300 F.2d 265, 268 (9th Cir. 1962) (citing Landis, 299 U.S. at 254–55).

                                  15          Taking the above considerations into account, the court finds that it is appropriate

                                  16   to stay plaintiff’s PAGA claim. See, e.g., McGill v. Citibank, 2 Cal. 5th 945, 966 (2017)

                                  17   (“case law establishes that a stay of proceedings as to any inarbitrable claims is

                                  18   appropriate until arbitration of any arbitrable claims is concluded”); Franco v. Arakelian

                                  19   Enterprises, Inc., 234 Cal. App. 4th 947, 966 (2015) (compelling arbitration and staying

                                  20   PAGA claims pending arbitration); Shepardson v. Adecco USA, Inc., Case No. 15-cv-

                                  21   05102-EMC, 2016 WL 1322994, at *6 (N.D. Cal. Apr. 5, 2016) (staying PAGA claim

                                  22   pending the outcome of arbitration of the plaintiff’s individual Labor Code claims);

                                  23   Cobarruviaz v. Maplebear, Inc., 143 F. Supp. 3d 930, 947 (N.D. Cal. 2015) (staying

                                  24   PAGA claim pending outcome of arbitration of the plaintiff’s individual claims); Jacobson

                                  25   v. Snap-on Tools Co., Case No. 15-cv-02141-JD, 2015 WL 8293164, at *6 (N.D. Cal.

                                  26   Dec. 9, 2015) (same).

                                  27                                           CONCLUSION

                                  28          For the foregoing reasons, plaintiff is hereby COMPELLED TO ARBITRATE ON
                                                                                     16
                                                                      Exhibit B, Page 41
                              Case 2:18-cv-08372-AB-JEM
                                        Case 4:18-cv-02807-PJH
                                                          Document
                                                               Document
                                                                   26-1 Filed
                                                                         27 Filed
                                                                              11/16/18
                                                                                   08/28/18
                                                                                        PagePage
                                                                                             45 of 17
                                                                                                   45 ofPage
                                                                                                         17 ID #:544




                                  1    AN INDIVIDUAL BASIS claims one through six of his First Amended Complaint for failure

                                  2    to provide meal periods; failure to provide rest periods; failure to pay hourly wages; failure

                                  3    to provide accurate written wage statements; failure to timely pay all final wages; and

                                  4    unfair competition. The entire action is hereby STAYED pending resolution of the

                                  5    arbitration. Plaintiff’s class claims are hereby DISMISSED WITH PREJUDICE.

                                  6           IT IS SO ORDERED.

                                  7    Dated: August 28, 2018

                                  8                                                 __________________________________
                                                                                    PHYLLIS J. HAMILTON
                                  9                                                 United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    17
                                                                      Exhibit B, Page 42
